MORGAN, C. J.
(After Stating the Facts.)- — This was an application for a dissolution of the corporation, the Farmers' Bank of Moscow, under sections 5185-5187 of the Revised Statutes of Idaho. All the requirements of said sections seem to have been complied with. The application is in writing, is voluntary, was resolved upon by a two-thirds vote of all the stockholders and members of the corporation, was signed by a majority of the board of trustees and the cashier of said corporation, and was duly verified. The application was. proper, under said statutes. No order of dissolution has yet been entered, and none can be, until notice is given as required by section 5188 of the Revised Statutes of Idaho. A receiver has been appointed to take charge of the assets of the corporation and settle up its affairs. This action is authorized by subdivision 5 of section 4329 of the Revised Statutes of Idaho, which states that “a receiver may be appointed by the court in which an action is pending or has passed to judgment”; “in the case where a corporation has been dissolved or is insolvent, or in imminent danger of insolvency,” etc. An action for the dissolution of this corporation is pending. It abundantly appears by the admitted facts'that said corporation was at the time insolvent, or in imminent danger of insolvency. Appellant states in its petition that it presented its certificate of deposit, to said bank for payment on the 31st of December, 1894, and payment was refused; and that thereupon appellant commenced suit against said bank, issued its attachment, and levied upon the property of said bank, including the bank building. *467As a result thereof, the said bank closed its doors, being unable to meet its obligations.
There could hardly be more convincing evidence of insolvency or imminent danger of insolvency of a bank than that it should fail to pay due obligations on presentation, and close its doors, cease to do business in the regular way, or at all, and file a petition for dissolution. The appointment of a receiver was fully authorized, under the circumstances by the statutes above quoted. No notice of the application for dissolution of the corporation has been given, for the reason that the time for such notice to be given had not yet arrived when this petition for review was presented; and no order of dissolution can be made until this notice is given in accordance with section 5188 of the Eevised Statutes. The cases quoted by appellant are not similar. In French Bank Case, 53 Cal. 550, the application for the appointment of a receiver and for dissolution of the corporation was made by a private individual, a creditor of the bank, and was resisted by the corporation. The court says: “There is no statute which undertakes to confer upon a private person, either as stockholder or creditor, the right to maintain an action to dissolve a corporation upon the ground that it is insolvent, or to obtain relief by seizing its property out of the hands of its constituted management, and placing it in the hands of a receiver.” In the ease at bar the action for dissolution was not commenced by a private person, but by the officers of the bank, duly authorized by a two-thirds vote of the stockholders and members of the corporation, substantially in accordance with the statutes. The judgment of the lower court is affirmed, with costs to respondent.
Sullivan and Huston, JJ., concur.